1636 -W
                                 ELECTRONIC RECORD




COA #       03-11-00553-CR                        OFFENSE:        32.45


            Walter Demond v. The State of
STYLE:      Texas                                 COUNTY:             Blanco

                       Reversed and Vacated
                       in Part; Modified and,
                       as Modified, Affirmed
 COA DISPOSITION:      in Part                    TRIAL COURT:    424th District Court


 DATE: 11/21/14                   Publish: YES    TC CASE #:      CR-1016




                         IN THE COURT OF CRIMINAL APPEALS


           Walter Demond v. The State of
 STYLE:    Texas                                       CCA #:     _     lfc-34-ff
           APPS.LLAN rT5               Petition        CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                       JUDGE:

 DATE:     /tlorek      J$', XO/f                      SIGNED:                           PC:_

 JUDGE:    FC                                          PUBLISH:                          DNP:
     Zich«a*s>~( *. *Jor r#wc,wc.

      SifaT-eH        PBimoN                                                             MOTION FOR

                                                    REHEARING IN CCA IS:
FOR DISCRET10NARYREVIEW
                                                    JUDGE:
IS       r*>fv3ec/
DATE sTl^h           IV. 2£>l£r
                                                                               ELECTRONIC RECORD
     Po